Motion by appellant for leave to prosecute appeal as a poor person, granted. The appeal will be heard on a typewritten record and on appellant’s typewritten brief, which shall include a copy of the opinion, if any, of the court below. The appellant is directed to file two copies of the typewritten record and six copies of her typewritten brief and to serve one copy of each upon respondent, on or before August 20,1962. On the court’s own motion, Allan Sturim, Esq., 125-10 Queens Boulevard, Kew Gardens, H. Y., having consented to serve without compensation (except such as may be allowed by the court) is assigned as counsel to prosecute the appeal. Cross motion by respondent to dismiss appeal denied, on condition that appellant perfect the appeal and be ready to argue or submit it at the October Term, beginning October 1, 19-62; appeal ordered on the calendar for said term. Kleinfeld, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.